Citation Nr: 0003580	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  93-22 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had National Guard service in February 1975 and 
had several periods of active duty for training in June 1976.  
He transferred to the National Guard in another state in 
November 1976 and continued until he joined the active 
service.  He served on active duty from September 1978 to 
July 1979.  

Service connection for a right shoulder disorder was denied 
by the Atlanta, Georgia RO by rating decision dated in 
December 1979.  The decision became final after the veteran 
failed to appeal it within one year of the January 1980 
notification date.  

By rating decision of October 1992, the RO reopened the 
veteran's claim for service connection for a right shoulder 
disorder and denied the claim on the merits.

The case was previously before the Board in July 1998 for 
records and examination of the veteran.  The veteran did not 
respond to a request for treatment information.  No further 
development of records can be accomplished without the 
veteran's cooperation.  The requested examination was done.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was 
denied by the RO in December 1979.  The veteran was notified 
in January 1980 and did not file a timely appeal.  

2.  Additional service medical records have been received 
since the RO denied service connection for a right shoulder 
disorder in 1979.  

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

4.  The veteran's right shoulder disability was noted when he 
was examined for service.  

5.  There is no evidence that the pre-existing right shoulder 
disorder increased in severity during active service.  

6.  Affirmative evidence establishes that arthritis 
manifested during the first post service year is not the 
result of disease or injury incurred or aggravated during 
active service.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied service connection 
for right shoulder disorder in December 1979 is new and 
material and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

2.  Arthritis of the right shoulder was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  

3.  The claim for service connection for a right shoulder 
disability on the basis of aggravation is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopened Claim

Review of the claims folder discloses previous decisions by 
the RO.  Service connection for a right shoulder disability 
was denied by the RO in December 1979.  The veteran was 
notified in January 1980 and did not file a timely appeal.  
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).  

The United States Circuit Court of Appeals for the Federal 
Circuit has held that this is a jurisdictional matter.  That 
is, no matter how the RO developed the claim, VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  Therefore, whether the RO 
considered the issue or not, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  New and material 
evidence need not change the final outcome of the case, but 
there is a standard set forth in the regulation which must be 
met.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed.Cir. 
1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  

This is a two part test.  First, the evidence must be 
"[n]ew."  That is it must not have previously been submitted 
to agency decision makers.  Also, it must be neither 
cumulative nor redundant.  Secondly, it must be "material."  
That is, it must bear directly and substantially upon the 
specific matter under consideration.  Additionally, by itself 
or in connection with evidence previously assembled it must 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  

In this case, additional service medical records were 
received in conjunction with the petition to reopen the 
claim.  Service medical records must be considered in order 
to fairly decide the merits of the claim.  Consequently the 
Board finds that new and material evidence has been submitted 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991).  

Well Grounded Claims Generally

The Board now turns to the question of whether the claim is 
well grounded.  In making a claim for service connection, the 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for a right shoulder disorder, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claim in accordance with 38 U.S.C. 5103 (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Aggravation

The veteran contends, in essence, that he is entitled to 
service connection for a right shoulder disorder.  He 
specifically alleges that his pre-existing right shoulder 
disorder was aggravated during active duty.  His 
representative further alleges that the veteran reinjured his 
right shoulder during active duty and that the shoulder was 
further aggravated by the medical treatment received while on 
active duty. 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  

The appellant's own statements that his condition worsened in 
service are not probative of the issue at hand.  Lay 
assertions of medical causation, or in this case, of 
aggravation of a preexisting disease, cannot suffice to 
reopen a claim under 38 U.S.C. § 5108.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995); see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  While the appellant is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  Routen v. Brown, 10 Vet. App. 183 (1997).  

At his August 1993 RO hearing, the veteran testified of 
having shoulder symptoms during service.  His testimony is 
credible and the pre-existing condition may well have been 
symptomatic in response to training and other activities.  
However, he does not have the medical training and experience 
to distinguish symptoms of the pre-existing condition from 
symptoms of increased disability.  As the cases above point 
out, competent evidence of increased disability must come 
from a trained medical professional.  The veteran's testimony 
as to increased disability in service is not competent 
because he does not have the requisite expertise.  Similarly, 
the lay witness statements are not competent evidence that 
the disability increased in severity during service.  

A veteran is taken to be in sound condition when examined for 
service, except as to defects, infirmities or disorders noted 
at time of examination, acceptance or enrollment.  
38 U.S.C.A. § 1111 (1991).  The following evidence clearly 
establishes that the veteran's right shoulder disability was 
noted when he was examined for service.  The extensive and 
repeated medical evidence clearly and unmistakably 
establishes that the right shoulder disability existed before 
service.  The veteran does not contend otherwise.  

When the veteran was examined for service, in December 1974, 
private medical records were obtained.  They reveal that the 
veteran was examined by the private physician for complaints 
of a chronic dislocating shoulder in December 1973 at the age 
of 15.  In January 1974 he underwent surgery to repair the 
right shoulder dislocation, and post surgery, his wound was 
said to be well healed, but for two minor puncture spots 
which were covered adequately with a Band-Aid.  In March 1974 
he was fully discharged on follow up, and cautioned against 
strenuous athletics.  In July 1974, he returned with 
complaints of an extensive keloid measuring approximately 1 
cm in width at its greatest diameter.  In August 1974 the 
keloid was plastically excised and reclosed.  He was advised 
to return one week later for partial suture removal, which he 
failed to do.  In November 1974 he returned with a stitch 
abscess, having previously removed two sutures himself, no 
more could be removed by the probe.  In December 1974 a minor 
point of drainage was noted to persist, which was opined to 
be a deep stitch, but trivial, which would continue to drain 
until the stitch expelled itself.  No surgical care or 
limitations were indicated at that time, and the physician 
opined that it was acceptable for him to enter guard 
training.

The report from his December 1974 examination for National 
Guard service revealed findings of an 18 cm scar, anterior 
aspect of the right shoulder, well healed.  The accompanying 
report of medical history revealed a history of dislocation 
of right shoulder December 1973, surgically corrected, no 
limitation of motion, no complications, no sequelae.  

The service department confirmed that the veteran had 
National Guard service from February 1975 to September 1978, 
with active duty for training on 4 occasions in June 1976.  
The remainder of the veteran's service prior to entering 
active duty in September 1978 would be inactive duty 
training.  Active duty was from September 1978 to July 1979.  

Service medical records reveal that in March 1975, the 
veteran was referred to the orthopedic clinic for a stitch 
abscess in the right shoulder.  The abscess was opened, 
drained and dressed.  He was noted to be a keloider.  The 
dressing was changed several times and the shoulder was 
repacked in mid-March of 1975, and was said to be healed.  
There is no evidence that the veteran was on active status at 
the time of the March 1975 treatment.  

A November 1976 entrance examination revealed findings of a 3 
inch surgical scar of the shoulder, with no limitation of 
motion.   

On the July 1978 examination for active duty service, it was 
again noted that the veteran had the post operative residuals 
of a right shoulder dislocation.  

The service medical records for the veteran's period of 
active service in 1978 and 1979 show treatment for various 
conditions not at issue.  There is no record of right 
shoulder complaints, findings or diagnoses during the 
veteran's active service.  

A June 1979 separation examination revealed findings of 
decreased right shoulder motion on abduction and external 
rotation, and noted a 25 cm. scar on the right shoulder.  A 
history of shoulder surgery 16 years prior was stated in the 
report of medical history from June 1979.  

The records here show treatment of the preexisting condition 
in 1975, while the veteran was not on active duty status.  
Despite having frequent medical treatment for other concerns, 
there is no documentation that the shoulder was symptomatic 
during the veteran's active duty.  The separation examination 
in 1979 notes the presence of the condition and does not 
indicate any change from the 1978 entrance examination.  
There is simply no evidence of increased disability from a 
competent source.  That is, there is no evidence of 
aggravation.  Consequently, the claim is not well grounded 
and must be denied.  


Arthritis

The report from a July 1979 VA examination noted findings of 
a 7 and a half inch scar at the anterior right shoulder, 
which was well healed and old from the repair for 
dislocation.  There were no findings of joint or motion 
problems on examination.  The July 1979 X-ray report yielded 
an impression of mild osteoarthritic changes in the 
glenohumeral joint.  The diagnosis was surgical repair, right 
shoulder, not symptomatic.

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Thus, the law and regulations provide the connective 
or nexus element of evidence required for a well grounded 
claim between injury in service and arthritis manifested 
within the first post service year.  Here, that means the 
aspect of the claim which claims service connection for 
arthritis of the right shoulder is well grounded.  

However, this presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991).  

The report from an April 1992 VA examination yielded 
complaints of the right shoulder "locking up" and 
associated with numbness in the right hand.  The veteran also 
complained of increased swelling and pain with all activities 
using the right shoulder.  He exhibited mild subluxation of 
the AC joint with severe pain during passive range of motion.  
No swelling was noted, although the ranges of motion were 
restricted as compared to the left shoulder.  X-ray findings 
revealed some degenerative changes, in addition to the 
presence of a metallic screw in the right shoulder.  The 
diagnostic impression rendered was status post multiple I&D 
procedure of the right shoulder, per history of the patient, 
with clinical evidence of degenerative arthritis.  An 
echogram was recommended for further evaluation.

The veteran was examined on Remand by this Board, in November 
1998.  The doctor explained that there was a fairly high rate 
of arthropathy following the surgery the veteran had in his 
youth.  The doctor several times and in various ways restated 
that the veteran's shoulder disorder was related to the 
preservice injury and not related to any event during active 
duty.  This is a well reasoned medical opinion, supported by 
a thorough review of the record and unopposed by any other 
medical opinion.  The Board finds that it is substantial 
affirmative evidence against the presumption that right 
shoulder arthritis began during active duty.  38 C.F.R. 
§ 1113 (West 1991).  Further, when this report is considered 
along with the other evidence of record there is a 
preponderance of evidence which establishes that the 
arthritis manifested shortly after service was not the result 
of disease or injury incurred or aggravated during service.  
Consequently, this aspect of the claim must also be denied.  


ORDER

Service connection for the veteran's right shoulder disorder 
is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 


